Exhibit 10.3
 
The printed portions of this form, except differentiated additions, have been
approved by the Colorado Real Estate Commission.
(AE41-5-09) (Mandatory 7-09)



THIS FORM HAS IMPORTANT LEGAL CONSEQUENCES AND THE PARTIES SHOULD CONSULT LEGAL
AND TAX OR OTHER COUNSEL BEFORE SIGNING.


AGREEMENT TO AMEND/EXTEND CONTRACT


Date: March 22, 2010


1.      This agreement reinstates and amends the contract dated June 29, 2007
(Contract), between William Blair Sylvester (Seller), and Claus Wagner, or
assigns (Buyer), relating to the sale and purchase of the following legally
described real estate in the County of Elbert, Colorado:


A 2017.175 acre parcel located in Sections 9, 15, 21, 22, Township 7 S, Range 58
W of the 6th PM,
Elbert County,
State of Colorado (Tax Schedule No. R115022) and


A 626.41 acre parcel located in Section 28, Township 7 S, Range 58 W of the 6th
PM,
Elbert County,
State of Colorado (Tax Schedule No. R107046)


[NOTE: If any item is left blank or the term “No Change” is inserted, it means
no change. The abbreviation “N/A” or the word “Deleted” means not applicable and
when inserted on any line in Dates and Deadlines (§ 2.3) means that the
corresponding provision of the Contract to which reference is made is deleted.]


2.      § 2.3.  DATES AND DEADLINES.  [Note: This table may be deleted if
inapplicable.]
 
Item No.
 
Reference
 
Event
 
Date or Deadline
 1
 
§ 4.2.1
 
Alternative Earnest Money Deadline
 
N/A
 2
 
§ 5.1
 
Loan Application Deadline
 
August 1, 2010
 3
 
§ 5.2
 
Loan Conditions Deadline
 
December 1, 2010
 4
 
§ 5.3
 
Buyer’s Credit Information Deadline
 
N/A
 5
 
§ 5.3
 
Disapproval of Buyer’s Credit Information Deadline
 
N/A
 6
 
§ 5.4
 
Existing Loan Documents Deadline
 
N/A
 7
 
§ 5.4
 
Existing Loan Documents Objection Deadline
 
N/A
 8
 
§ 5.4
 
Loan Transfer Approval Deadline
 
N/A
 9
 
§ 6.2.2
 
Appraisal Deadline
 
November 1, 2010
10
 
§ 6.2.2
 
Appraisal Objection Deadline
 
December 1, 2010
11
 
§ 7.1
 
Title Deadline
 
August 1, 2010
12
 
§ 7.2
 
Document Request Deadline
 
N/A
13
 
§ 7.3
 
Survey Deadline
 
June 1, 2010
14
 
§ 7.4.4.1
 
CIC Documents Deadline
 
N/A
15
 
§ 7.4.5
 
CIC Documents Objection Deadline
 
N/A
16
 
§ 8.1
 
Title Objection Deadline
 
August 31, 2010
17
 
§ 8.2
 
Off-Record Matters Deadline
 
August 1, 2010
18
 
§ 8.2
 
Off-Record Matters Objection Deadline
 
August 31, 2010
19
 
§ 8.3.2
 
Survey Objection Deadline
 
July 1, 2010
20
 
§ 8.6
 
Right of First Refusal Deadline
 
N/A
21
 
§ 10.1
 
Seller’s Property Disclosure Deadline
 
N/A
22
 
§ 10.2
 
Inspection Objection Deadline
 
December 1, 2010
23
 
§ 10.3
 
Inspection Resolution Deadline
 
December 15, 2010
24
 
§ 10.5
 
Property Insurance Objection Deadline
 
N/A
25
 
§ 12
 
Closing Date
 
December 31, 2010
26
 
§ 17
 
Possession Date
 
At Closing
27
 
§ 17
 
Possession Time
 
5:00 PM

 
 
1

--------------------------------------------------------------------------------

 
 
3.      Other dates or deadlines set forth in the Contract shall be changed as
follows:


4.      Additional amendments:


a. Buyer understands and agrees that the deposits previously paid to Seller have
been forfeited.


b. Buyer understands there are no hunting leases on the Property.  Seller agrees
to terminate the grazing lease with Triple R Partnerships on or before December
31, 2010.


c. Buyer agrees to provide a copy of the survey of the Property to Seller by the
Survey Deadline.


All other terms and conditions of the Contract shall remain the same.


This proposal shall expire unless accepted in writing by Seller and Buyer as
evidenced by their signatures below and the offering party to this document
receives notice of such acceptance on or before March 26, 2010 at 5:00 PM.
.


Date:
March 22, 2010
Buyer’s Name:
Claus Wagner, or assigns

 

       
Buyer’s Signature
 

 

           
Date:
   
Seller’s Name:
William Blair Sylvester
           
Seller’s Signature
 




 
 
2